Kassal and Rubin, JJ.,
dissent in a memorandum by Rubin, J., as follows: This case presents the novel question of whether an employer who makes absolutely no attempt to explore the background of his agent should thereby be insulated from liability for a battery committed by that agent while performing the service for which he was engaged.
We are asked to accept the proposition that three "itinerant contract laborers”, employed by defendant to unload a truck, are independent contractors, as a matter of law, precluding defendant’s liability for the assault of the truck’s driver committed by one of the laborers. It is not claimed that the three, known only as "Tony”, "Tony’s father” and "Willie”, performed unloading services pursuant to an express contract, written or oral, and it is proposed that defendant be granted summary judgment based entirely on the bald conclusory assertion that they are independent contractors and not agents subject to defendant’s direction and control.
As defendant’s moving papers recite, plaintiff seeks to recover damages from defendant for injuries sustained at the hands of "Tony” based upon the doctrine of respondeat superior and upon the theory of negligent hiring and supervision. Defendant contends, in its brief, that the three transient laborers "were never formally hired”, "were never carried on the payroll” and "never received any benefits”. Defendant’s president, David Mak, testified on his deposition that the three were paid a total of $80 in cash for each delivery of rice *168that was unloaded; that they inquired in the morning if their services were required, returning at about noon if a rice delivery was expected; that corporate books reflect payment for this service on some 20 to 25 occasions over the course of the year 1989; and that no inquiry was ever made into the background, residence, employment history or criminal record of the three laborers. Both Mak and plaintiff Lazo indicated that the three men had been observed performing similar work for other businesses in the vicinity of defendant’s place of business.
In Matter of Morton (284 NY 167, 172), the Court of Appeals stated: "The distinction between an employee and an independent contractor has been said to be the difference between one who undertakes to achieve an agreed result and to accept the directions of his employer as to the manner in which the result shall be accomplished, and one who agrees to achieve a certain result but is not subject to the orders of the employer as to the means which are used.” The Court also observed that "the degree of control which must be reserved by the employer in order to create the employer-employee relationship cannot be stated in terms of mathematical precision, and various aspects of the relationship may be considered in arriving at the conclusion in a particular case” (284 NY, supra, at 173).
It is apparent from the deposition testimony of David Mak that defendant scheduled the date and hour of each delivery, and it is conceded that defendant designated where each shipment was to be placed. Defendant nevertheless argues that, because the three men decided when and where they would work and how the unloading would be performed, the conclusion that they are independent contractors is "inescapable.”
The extent to which an employer exercises supervision and control over its servants is necessarily a function of the complexity of the task to be accomplished. The carpenter engaged by a builder to frame a house will require far closer supervision (to assure that the finished result matches the architectural plan) than the laborer engaged to unload lumber from the delivery truck. Merely because the task is so menial that it does not warrant close supervision does not render the person who performs it, ipso facto, an independent contractor rather than an employee or agent. What defendant’s argument avoids is that, apart from directing the laborers to appear at the appropriate time and designating what is to be *169placed where, there is little an employer can do by way of supervising so simple a chore.
As stated in Felice v St. Agnes Hosp. (65 AD2d 388, 396 [Titone, J.]), ‘‘[w]hether a person is an ‘employee’ or an 'independent contractor’ is an ultimate fact to be determined from the evidence itself.” To this end, the failure to withhold income and Social Security taxes from amounts paid for services is not material to, much less dispositive of, the determination (see, Bratt v Midland Asphalt Corp., 8 NY2d 963, 964; Bermudez v Ruiz, 185 AD2d 212, 213). This Court has held that whether there exists a "sufficient degree of direction and control” over a tortfeasor to impose liability on an alleged principal is a question of fact to be submitted to the jury (Garcia v Herald Tribune Fresh Air Fund, 51 AD2d 897). Summary judgment in favor of a defendant who asserts that the tortfeasor was employed as an independent contractor has been denied under circumstances considerably more compelling than those presented by the sparse and equivocal record before us (Wright v Esplanade Gardens, 150 AD2d 197; compare, Zelen v City of Saratoga Springs, 187 AD2d 818 [3d Dept 1992]). Where the record raises "a question with respect to the nature of the relationship between the tortfeasor and his alleged principal, summary judgment is not warranted” (Carrion v Orbit Messenger, 82 NY2d 742, 744, affg 192 AD2d 366).
As to plaintiffs cause of action founded upon negligent hiring and supervision, defendant asserts, in its moving papers, that there is no evidence to suggest that plaintiffs assailant had a propensity for violence. Thus, it now maintains that the assault by "Tony” upon plaintiff could not have been foreseeable (citing Quadrozzi v Norcem, Inc., 125 AD2d 559). However, the record amply reflects that defendant made absolutely no effort to obtain information about "Tony’s” background, including any record of convictions. At the time of the assault, defendant had not even bothered to learn "Tony’s” last name or to obtain his address and telephone number. (There is a reference in plaintiffs deposition testimony to a police report listing the assailant’s name as "Randall Jones”, but this report is not included in the record on appeal.) In similar circumstances, it has been said that "the employer has a duty to exercise reasonable care in employing, training and supervising an employee” (Weiss v Furniture-In-The-Raw, 62 Misc 2d 283, 285). As this Court stated in Haddock v City of New York (140 AD2d 91, 94, affd 75 NY2d 478), "The law is well settled that an employer has a duty to *170use reasonable care and refrain from knowingly retaining in its employ a person with known dangerous propensities in a position that would present a foreseeable risk of harm to others.”
According to plaintiff’s deposition testimony, he advised an agent of defendant Mak’s Trading Company (identified in counsel’s affidavit as its president, David Mak) that "Tony” had been abusive, whereupon the agent told "Tony”, "you don’t have to do more trouble to this man” and directed him to go back to work. Giving these allegations their most favorable intendment for the purpose of opposing a motion to dismiss the complaint (Arrington v New York Times Co., 55 NY2d 433, 442, cert denied 459 US 1146; Dulberg v Mock, 1 NY2d 54, 56), they raise issues with respect to defendant’s actual notice of "Tony’s” hostility towards plaintiff, defendant’s supervision and direction of "Tony” at the time of the incident and negligence in the exercise of supervisory control under the attendant circumstances. Thus, even if it is accepted that the failure to screen an employee is not an act of negligence on defendant’s part, there is still a question with respect to .whether defendant exercised due care to supervise the actions of its agent after being advised of the developing conflict by plaintiff.
Accordingly, the order of the Supreme Court, New York County (Stuart C. Cohen, J.), entered on or about November 16, 1992 which, inter alia, denied defendant’s cross-motion for summary judgment dismissing the complaint, should be affirmed, without costs.